Citation Nr: 1217109	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  05-20 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left hip disability, including as due to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  A videoconference Board hearing was held at the RO in May 2009 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In September 2009 and in September 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issues of whether new and material evidence has been submitted to reopen a previously denied claim of service connection for ear disease and entitlement to service connection for a right hip disability have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board previously referred both of these issues to the RO/AMC in its September 2011 remand.  To date, it appears that the RO/AMC has not taken action on either of these claims.  Thus, the Board has no jurisdiction over these issues and they are referred again to the RO/AMC for appropriate action.


FINDINGS OF FACT

The competent evidence shows that the Veteran's current left hip disability is not related to active service and was not caused or aggravated by a service-connected disability.



CONCLUSION OF LAW

A left hip disability, to include arthritis, was not incurred in or aggravated by active service, including as due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in June and November 2004, May 2005, and in November 2008, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for a left hip disability.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in March 2006, September 2007, in the November 2008 VCAA notice letter, and in September 2009, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the June and November 2004 and May 2005 VCAA notice letters were provided prior to the currently appealed October 2005 rating decision; thus, this notice was timely.  Because the appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including service connection for a left hip disability.  The Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about continuity of the Veteran's left hip symptomatology since active service. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which related the Veteran's left hip disability to active service, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.  

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  Thus, the Board finds that obtaining another examination or opinion is not required.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred a left hip disability during active service.  He also contends that a service-connected disability caused or contributed to his current left hip disability.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  A left hip disability is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a left hip disability.  Although the Veteran does not contend - and the evidence does not show - that in-service herbicide exposure caused or contributed to his current left hip disability, the Board is required to consider all possible theories of entitlement for service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  With respect to the theory that in-service herbicide exposure caused or contributed to the Veteran's left hip disability, the Board observes in this regard that his service treatment records show that a line of duty investigation was conducted concerning an accidental gunshot wound to the right little toe that he received while in Vietnam.  The Veteran's service personnel records, including his DD Form 214, also show that he was awarded the Combat Action Ribbon and served in Vietnam from June 1969 to July 1970.  Because the Veteran's service personnel records show that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active combat service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.  Although the Veteran presumably was exposed to herbicides while on active combat service in Vietnam, a left hip disability is not among the diseases for which service connection is available on a presumptive basis due to such exposure.  Id.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his current left hip disability to his acknowledged in-service herbicide exposure.  Thus, the Board finds that service connection for a left hip disability is not warranted on a presumptive service connection basis as due to herbicide exposure.  Id.

The Veteran also is not entitled to service connection for a left hip disability, to include as due to a service-connected disability.  See 38 C.F.R. §§ 3.303, 3.304, 3.310.  The Veteran has contended that his current left hip disability is related to active service.  He also has contended alternatively that a service-connected disability caused or aggravated his current left hip disability.  A review of the Veteran's service treatment records does not show any complaints of or treatment for a left hip disability at any time during active service, including while he was on active combat service in Vietnam.  These records show instead that, although the Veteran was treated for a variety of complaints related to the knees, shoulders, and right little toe during service, there were no complaints of or treatment for a left hip disability during service.  The competent post-service evidence shows that, although the Veteran has been treated for a left hip disability since his service separation, it is not related to active service, including as due to a service-connected disability.  This evidence indicates that the Veteran's left hip was normal on repeated x-rays taken in August 1980, April 1983, December 1985, and in August 1993.  VA x-rays of the left hip taken in August 1984 showed minimal degenerative changes and a normal sacroiliac joint.  VA x-rays of the left hip taken in December 1987 showed minimal degenerative arthritic changes at the superolateral aspect of the hip joint, slightly increased generalized bone density, and no other significant abnormality.  VA x-rays of the left hip taken in June 1990 showed minimal degenerative changes and otherwise was unremarkable.  VA x-rays of the left hip taken in June 1997 showed "early changes of degenerative arthritis" in the hip joint and an unremarkable sacroiliac joint.

On VA outpatient treatment in August 1999, the Veteran's complaints included "physical distress" with his hip.  He had noticed increased problems with his left hip "probably secondary to favoring it" due to right leg problems.

VA x-rays of the left hip taken in March 2002 showed a well preserved hip joint space with a smooth articular surface, subchondral cystic changes in the femoral head, a grossly normal sacroiliac joint, and no evidence "of so-called protrusion acetabuli."

On VA outpatient treatment in February 2003, the Veteran complained of pain in the left lower extremity located "in the back of the upper part of his leg."  His left lower extremity pain worsened in the morning "and when he gets up and down from sitting to standing position."  Physical examination showed a sciatica distribution without palpable tenderness or swelling and distal neurovascular intact.

In January 2005, the Veteran's complaints included pain down the left leg associated with thigh cramping.  Physical examination showed a non-tender thigh and good range of motion of the left hip.  Pelvic x-rays showed an unchanged left hip.  The impressions included sciatica.

In August 2005, the Veteran's complaints included left leg cramps and pain which travelled from his left knee in to his left hip.  "This is a new kind of pain."  It was unrelated to walking "but can come on at any time" and felt like it was "in the one."  

In statements on his April 2006 VA Form 9 (substantive appeal), the Veteran contended that he had "developed symptoms of aches, pains in the hip joint, stiffness, and difficulty getting around because of my hip condition."  He also contended that his service-connected disabilities of the left knee, right ankle, and right little toe amputation had caused or aggravated his current left hip disability.  He contended further that all of his service-connected disabilities "have caused me to have an uneven gait and problems with balance."  These disabilities also had caused him to experience "pain and discomfort in the hip joint that developed in the last two years."

A review of the Veteran's SSA records, which were received at the RO in November 2008, shows that the Veteran was awarded SSA disability benefits in July 1999 for degenerative joint disease.  These records largely consist of duplicate copies of the Veteran's VA outpatient treatment records and examination reports.  For example, on VA outpatient treatment in June 1987, it was noted that the Veteran had a long history of vague diffuse pain in various joints, including the left hip.  He contended that "it all started in Vietnam."  It also was noted that an extensive workup "has been done and no abnormality has been found."  The VA clinician stated that the Veteran's physical examination was consistent with previous examinations in finding no abnormality or ligamentous laxity and normal laboratory results.  This clinician also stated that the Veteran resisted being examined "thereby limiting" the range of motion of both lower extremities.  Physical examination showed no effusion and no muscle atrophy.  The assessment included no objective evidence of any musculoskeletal disorder with a large component of possible secondary gain.

The Veteran's SSA records also show that, on VA outpatient treatment in November 1988, he complained of generalized joint pain.  Physical examination showed he walked with a cane, was somewhat histrionic, and had an essentially full range of motion in all joints.  The impressions were moderate degenerative joint disease of the hips "responding incompletely to NSAIDS," and a questionable "large contribution of issues related to secondary gain."

The Veteran testified at his May 2009 videoconference Board hearing that he had experienced left hip arthritis for 5-6 years.  See Board hearing transcript dated May 26, 2009, at pp. 11.  He also testified that he had been told by his physicians that his left hip arthritis was secondary to his service-connected left knee disability.  Id.  He testified further that, due to his left knee disability, he had to shift his weight when he walked.  Id., at pp. 11-12.

On VA examination in October 2009, the Veteran's complaints included constant left hip pain for the previous 5-6 years.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that all weight bearing on his left hip was painful.  Physical examination showed "rather significant difficulty in arising from his chair," moving "somewhat slowly and stiffly with a limp," and leaning heavily on a cane in the left hand.  Physical examination of the left hip showed tenderness to palpation on the greater trochanter "which he relates this to being the area of his pain."  X-rays of the left hip showed degenerative changes of the acetabulum.  The VA examiner opined that the Veteran "has trochanteric bursitis of the left hip, which is likely as not due to the altered gait pattern from his service connected left knee condition.  Any arthritic changes in the hip are degenerative in nature and are less likely than not to be the result of any residuals of his service connected left knee condition."  The impressions included trochanteric bursitis of the left hip with degenerative changes of the acetabulum.

On VA examination in October 2011, the Veteran complained that his left hip pain began in 1993 following a left knee operation "and shifting his weight from right side to his left side wearing out his left hip."  He also complained of flare-ups of left hip pain 2-3 times a week with sharp pain, a burning sensation, and numbness.  He used a cane constantly.  He was unable to stand more than 5 minutes, walk more than 25 feet without having to stop, an inability to bend, stoop, or squat unaided due to the pain and instability of his left hip and left knee.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Physical examination of the left hip showed tenderness to palpation and 2/5 muscle strength.  The VA examiner opined that there was no medical evidence of record to support the Veteran's contention that his left hip condition began during active service or was related in any way causally to service.  This examiner's rationale was that the earliest complaints of left hip problems occurred in 1999 nearly 30 years after the Veteran's separation from active service.  She found "no medical documentation of the Veteran's complaint of left hip pain before this date."  She also noted that multiple x-rays of the Veteran's left hip had been unremarkable.  She concluded that it was at least as likely as not that there had been manifestations of the Veteran's current left hip disability beginning in 1999.  This examiner also opined that, because the Veteran's October 2009 left hip x-rays showed minimal degenerative changes, such changes were associated with the aging process and it was less likely than not that any degenerative changes of the left hip were the direct and proximate cause or aggravated by service or any service-connected disability.  She finally opined that, because the first evidence of complaints of left hip pain were documented in 1999, it was less likely than not that the Veteran's left hip disorder manifested itself within 1 year of his separation from service.  The impressions were degenerative changes in the left acetabulum and left hip trochanteric bursitis.

The Board acknowledges the Veteran's lay assertions and hearing testimony that his left hip disability, to include arthritis, is related to active service, to include as due to a service-connected disability.  The competent evidence does not support the Veteran's contentions, however.  The Veteran's service treatment records show no complaints of or treatment for a left hip disability at any time during service, including as a result of a service-connected disability.  These records show instead that the Veteran's left hip was normal clinically at his enlistment and separation physical examinations.  The post-service evidence shows that, although the Veteran has been treated for a left hip disability since his service separation, it is not related to active service or any incident of service, including as due to a service-connected disability.  The Board finds it especially significant that, when the Veteran was seen on VA joints examinations in November 1996, March 2003, October 2004, and in May 2006, he not report - and the VA examiners who saw him did not indicate - any relevant history of a left hip disability, to include arthritis, including as due to a service-connected disability.  The Board also finds it especially significant that, although the Veteran's multi-volume claims file shows repeated outpatient treatment for a variety of orthopedic disabilities, to include both knees, the right ankle, the right foot, and the right hip, the Veteran did not report any relevant history of a left hip disability until after he filed his service connection claim.  As noted, the Veteran's left hip also was normal on repeated post-service x-rays.  

The Board also acknowledges that, following VA examination in October 2009, the VA examiner opined that the Veteran's left hip disability (which was characterized as trochanteric bursitis of the left hip) was at least as likely as not related to his altered gait from his service-connected left knee disability.  The VA examiner seriously undermined the probative value of his own nexus opinion, however, when he stated in the very next sentence in the October 2009 VA examination report that the Veteran's degenerative arthritic changes in the left hip were less likely as not related to any residuals of his service-connected left knee disability.  The October 2009 VA examiner did not explain the obvious inconsistency in his opinions regarding the contended etiological relationship between the Veteran's left hip disability his service-connected left knee disability.  The Board notes in this regard that it previously remanded this claim in September 2011 for a new VA examination in light of the October 2009 VA examiner's inconsistent medical nexus opinions.  Given these inconsistencies, and given the October 2009 VA examiner's failure to explain them in his examination report, the Board finds that the October 2009 VA examination report is less than probative on the issue of whether the Veteran's left hip disability is related to active service, including as due to a service-connected disability.

The Board finds the October 2011 VA examination report to be more probative on the issue of whether the Veteran's left hip disability is related to active service, to include as due to a service-connected disability.  Following physical examination of the Veteran's left hip, the October 2011 VA examiner opined that it was less likely than not that the Veteran's current left hip disability (which was characterized as degenerative changes in the left acetabulum and left hip trochanteric bursitis) was related to active service, including as due to a service-connected disability.  The October 2011 VA examiner found it persuasive that there was no evidence of any left hip disability prior to May 1999.  The Board acknowledges that the Court has held that the lack of medical records is not an "absolute bar" to service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  The October 2011 VA examiner also supported her negative nexus opinion with the additional rationale that the Veteran's current minimal degenerative changes of left hip were associated with the aging process and, as a result, it was less likely than not that any degenerative changes of the left hip were the direct and proximate cause of or aggravated by service or any service-connected disability.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that his current left hip disability is related to active service or any incident of service, to include as due to a service-connected disability.  In summary, the Board finds that service connection for a left hip disability, to include as due to a service-connected disability, is not warranted.

The Board finally finds that the Veteran is not entitled to service connection for arthritis of the left hip.  The competent evidence does not indicate that the Veteran experienced arthritis in the left hip at any time during active service or within the first post-service year (i.e., by July 1971) such that service connection for arthritis of the left hip is warranted on a presumptive service connection basis as a chronic disease.  The VA examiner also specifically concluded in October 2011 that there had been no manifestations of the Veteran's current left hip disability during the first post-service year.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a left hip disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the left hip (left hip pain, difficulty walking and weight bearing) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a left hip disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a left hip disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of a left hip disability.  Specifically, the service separation examination report reflects that the Veteran was examined and his lower extremities were found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a left hip disability for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1970) and initial reported symptoms related to a left hip disability in 1999 (a 29-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including tinnitus (1978), a right little toe disability (1980), pseudofolliculitis barbae (1990), hearing loss (1991), a right ankle disability (1995), and a left knee disability and PTSD (2003).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the left hip.  As noted above, despite being seen on VA joints examination in November 1996, March 2003, October 2004, and in May 2006, the Veteran did not report any left hip complaints at these examinations.  See Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran filed VA disability compensation claims for service connection for tinnitus in 1978, several years after service, but did not claim service connection for a left hip disability or make any mention of any left hip symptomatology.  He also filed service connection claims for a right little toe disability in 1980, pseudofolliculitis barbae in 1990, hearing loss in 1991, a right ankle disability in 1995, and for a left knee disability and PTSD in 2003.  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  The Board observes in this regard that several VA clinicians who treated the Veteran for vague complaints of left hip problems in June 1987 and in November 1988 suggested that secondary gain issues had prompted the Veteran to seek treatment for these complaints which were not substantiated by physical examinations or an extensive workup.  In other words, these VA clinicians concluded that the Veteran may have been seeking compensation from VA for left hip complaints which were not supported by any objective findings.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claim, the Veteran reported the onset of symptoms to different times.  Specifically, on the service connection claim he reported that his left knee disability had begun in service.  He subsequently testified at his May 2009 Board hearing that he only experienced left hip arthritis for the previous 5-6 years (or since approximately 2003, more than 30 years after his service separation in 1970).  He similarly reported on VA examination in October 2009 that his left hip pain dated back only 5-6 years.  On VA examination in October 2011, however, the Veteran reported that his left hip disability had begun in 1993 following left knee surgery.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for a left hip disability, including as due to a service-connected disability, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


